  8:20-cv-00443-RGK-PRSE Doc # 6 Filed: 12/04/20 Page 1 of 1 - Page ID # 28




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MARK SHELBY,

                    Plaintiff,                               8:20CV443

       vs.
                                                         MEMORANDUM
JANICE LIPOVSKY and TERRY                                 AND ORDER
JONES,

                    Defendants.


       On October 29, 2020, and after denying Plaintiff’s motion to proceed in forma
pauperis, the court ordered Plaintiff to file the $400.00 filing fee within 30 days or
face dismissal of this action without further notice. To date, Plaintiff has not filed
the required fee.

       IT IS THEREFORE ORDERED that this matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply with
this court’s orders. The court will enter judgment by separate document.

      DATED this 4th day of December, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
